Citation Nr: 1618229	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  10-08 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1967 to July 1969.  His awards and decorations include the Combat Infantryman Badge.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is in the jurisdiction of the Columbia, South Carolina RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA is required to assist a claimant in developing his claim, which includes requesting relevant records from private sources, so long as the records are adequately identified.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1); Savage v. Shinseki, 24 Vet. App. 259, 269 (2011); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); see also Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) ("In the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained.").  

In this case, the Veteran has submitted a copy of an August 2008 private audiological evaluation report, which reads, "[Patient] describes hearing loss as gradual; hearing tests [at] work had identified hearing loss years ago."  The Veteran has not, however, submitted copies of the hearing tests referenced in the August 2008 private audiological evaluation report.  As records of such hearing tests may contain pertinent information, they should be secured, if available.  

Notably, in the Veteran's March 2010 VA Form 9, substantive appeal, he stated that although he had worked in a plant for several years after service, he always wore hearing protection (unlike in service).  He also noted that his "hearing was bad when [he] was hired . . . [and he] almost didn't get hired for that reason."  Such a statement suggests the Veteran experienced problems with his hearing prior to his postservice employment in a plant, further indicating the relevance of the records identified in the August 2008 private audiological evaluation report.

Accordingly, the case is REMANDED for the following actions:

1. 	Contact the Veteran and request that he identify the provider(s) of all treatment or evaluation he has received for his bilateral hearing loss and/or tinnitus, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.

Obtain complete records of all such treatment and evaluation from all sources identified by the Veteran, to specifically include copies of the employment-related hearing tests that were identified by him during his August 2008 private audiological evaluation.

2. 	If any of the above-requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3. 	After the development requested above has been completed, review the file and ensure that the development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above (to include the scheduling of a new VA examination, if warranted), and then re-adjudicate the claims.  If either remains denied, the RO/AMC should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

